RESOURCE CAPITAL CORP. 2 COMPENSATION PLAN 1.Purpose The purpose of the Plan is to provide (i) employees of the Company or an Affiliate of the Company, (ii) any individual who provides services to the Company or an Affiliate of the Company, including portfolio managers and other employees of Resource Capital Manager, Inc. and Resource America, Inc., and (iii) members of the Board, with the opportunity to receive grants of Options, SARs, Stock Units, Performance Shares, Stock Awards, Dividend Equivalents and Other Stock-Based Awards.The Company believes that the Plan will encourage the Participants to contribute materially to the growth of the Company, thereby benefiting the Company’s stockholders, and will align the economic interests of the Participants with those of the stockholders. 2.Definitions Whenever used in this Plan, the following terms will have the respective meanings set forth below: (a)"Administrator" means the Committee and any delegate of the Committee that is appointed in accordance with Section 3, except that the Board shall be the Administrator with respect to Grants to Non-Employee Directors. (b)“Affiliate” means a person that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the Person specified. (c)"Board" means the Company’s Board of Directors as constituted from time to time. (d)"Change of Control" means the first to occur of any of the following events: (i)the Manager, or a direct or indirect wholly owned subsidiary of Resource America, ceases to be the investment manager of the Company; (ii)the sale, lease or transfer, in one or a series of related transactions, of all or substantially all of the assets of the Company, taken as a whole, to any Person other than any one or more Qualified Affiliates; (iii)the acquisition by any Person or group (within the meaning of Section13(d)(3)or Section 14(d)(2)of the Exchange Act, or any successor provision), including any group acting for the purpose of acquiring, holding or disposing of securities (within the meaning of Rule 13d-5(b)(1)under the Exchange Act), in a single transaction or in a related series of transactions, by way of merger, consolidation or other business combination or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any successor provision)of 50% or more of the total voting power of the voting capital interests of the Company, other than an acquisition by one or more Qualified Affiliates; or (iv)After the date this Plan is approved by the stockholders of the Company, directors are elected such that a majority of the members of the Board shall have been members of the Board for less than two years, unless the election or nomination for election of each new director who was not a director at the beginning of such two-year period was approved by a vote of at least two-thirds of the directors then still in office who were directors at the beginning of such period. (e)“Code” means the Internal Revenue Code of 1986, as amended. A-1 (f)"Company" means Resource Capital Corp., a Maryland corporation. (g)“Committee” means the Compensation Committee of the Board or another committee appointed by the Board to administer the Plan. (h)“Date of Grant” means the date a Grant is effective; provided, however, that no retroactive Grants will be made. (i)"Dividend Equivalent" means an amount determined by multiplying the number of shares of Stock, Performance Shares or Stock Units subject to a Grant by the per-share cash dividend, or the per-share fair market value (as determined by the Administrator) of any dividend in consideration other than cash, paid by the Company on its Stock on a dividend payment date. (j)“Effective Date” means July 25, 2007, subject to approval by the stockholders of the Company. (k)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (l)"Fair Market Value" of Stock is (i) if the Stock is publicly traded, then the Fair Market Value per share shall be determined as follows: (A) if the principal trading market for the Stock is a national securities exchange or the Nasdaq National Market, the last reported sale price thereof on the relevant date or (if there were no trades on that date) the latest preceding date upon which a sale was reported, or (B) if the Stock is not principally traded on such exchange or market, the mean between the last reported “bid” and “asked” prices of Stock on the relevant date, as reported on Nasdaq or, if not so reported, as reported by the National Daily Quotation Bureau, Inc. or as reported in a customary financial reporting service, as applicable and as the Administrator determines, or (ii) if the Stock is not publicly traded or, if publicly traded, is not subject to reported transactions or “bid” or “asked” quotations as set forth above, the Fair Market Value per share shall be as determined by the Administrator. (m)“Grant” means an Option, SAR, Stock Unit, Performance Share, Stock Award, Dividend Equivalent or Other Stock-Based Award granted under the Plan. (n)“Grant Instrument” means the written agreement that sets forth the terms and conditions of a Grant, including all amendments thereto. (o)“Incentive Stock Option” means a stock option that is intended to meet the requirements of section 422 of the Code, as described in Section 7. (p)“Manager” means Resource Capital Manager, Inc., a Delaware corporation. (q)“Non-Employee Director” means a non-employee director of the Company as defined by Rule 16b-3 under the
